 

 

9 Vato] SP PMO I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. ™ pen
DGD | GT SPMD YK 3 [OUST “iON SIFT VO

\ "o.. TN ATE
= mar PVs REED AS EPP IA PRO HL
: etn f ov Pea N |
PETIT TEA
© AERON Pe
2 s et Awl
3 Sao? IVT MSF PINT, Tipps RTE aS
iL ae, a4 "3 29)/72295) [> . moja ats fayps rot
© Se YAU 3 Ub Tag) away weal
5 m7 J ST FO
© 277) VED 174 PG ONL T0927 4PGOr)
gf  PeI ETI PR REO PA Ge peg SAAN OB
7 Pearse) ME t3eg 2458/7) peat b -ovmral sepa [ary
2 “Ma oY WD VIM 32 eV) | SHONAY vara
§ _ ONTINASHaTa LNETIO ANVdWO9 YO WU AVI HIN

 

CLEON ATLOTAIOD Hd EON AVI BINVEV Tdav WOA dO DAVN WIOA ENR d ASVUTd

o

out TE

Va

€ ‘NOLLVDOT WOOWLMIOD

_ LAHHS-NI-NDIS

(23) 9Z9TT-6T
OTT ‘SONIGION Std

“ON ASVO
HIAVN ASVD

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EEE PANT AIT OT TEM TRE OST
3 Tt) OUI GIA WO) TIZLERS PVYOY
SSRIS PAV) PY TMS F ORD CPP) POT OA RTS
al 17) 25) A642) gt) MEP OVWIAC Ry yong why A ua |
q 5 IPL PLD UNIINE FLUO, IF AVAL AVE
5 Carp eres a ORY aR IT) Tarde ay
q a —SeGT “£54 PPG a
u - PRAT OGY ff’ AES Te 2B. tN A Ta)
5 Mep=- CDP)! YUSE/ ROO AT IRA
g * | +3 Kr M 7 wr FD
d ty Id LD _W’ #4 JOS,
é v 2H Fe Pde ad re
PRTG DIP NC oN oly
‘ SDeOy SET PIP ~s FASS os
5 DNILINASS Adee LNATTIO ANY. dINOD HO Walt AVI HIATVN .

 

CLLON ATLLOANNOD Ad LON AVA FONVUVAddVY WAOA WO ANVN WNOA LNId ISVATI

6L/PT/TT

“ALVE

- € :‘NOLLVDOT KOOUWLWNOO
GC: LUTHS-NI-NDIS

(ID 9Z9IT-6T
OTT ‘SDNIGTON Sid

“ON ASVD
‘HIAVN ASVO

 
 

Case 19-11626-KG Doc579 Filed 11/14/19 Page3of4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$4o | sBeg s00ZeQUSQUNED 199 Pe safey puoUhey
SAN / OTT SAS
Seley [eydeg pueyyoD "1X9 GEODE-BLE Blemzuasoy om
‘(s)z0}eysIUlWpy d71 SN suBuging esoy UOLON (ZLz) PIBQ seoZglOL Buuesy géSLL-6l ‘sBUIPIOH S3d
AINO NALSIT/ Old 1X8 ZPLL-LBE OTT
PIEPUEIS Jao] JOUpaD “oul ‘Buginsuos | 14 (rL2) BW SYUD geegsloL BuesH = 9Z9L LG ‘sBulpIOH Sad
AING
N3LSH / O77 feloueuly “Xe 9989-997 oT1
ONO ‘Aued peyseseyu] OT eueul4 HO (L0z) YAS SOUBIMET gg08eL0L BuuesH = 9ZOLL-BL ‘sBulpioH Sad
A INO NSLSTT 00
i dT] Ube] 2 yoaNsS F “X8 JZ9S-908 om
9900.35 ‘Aye paysasyy| 17 UBART 9 HOCUS B00 {ZLz) USSIO PIOJEH ZGLESLOL Buea = G29 EL ‘sBUIPIOH Sad
XING
NALSIT/ dod jences 1X8 0019-968 on
UIEH ‘Ae payseiaqy| O71 ‘dnevs> ended ureH (L0z) fiago weAig ezegastoL BuvesH  9zSht-6h ‘sBuiploH Sad
NINO NALSITS Sisiriey 3 FS00-608 OTT
‘ALE Pesasezu| siainey (£16) Agweay Ze] egesg tol BuuesH = 9ZOLL-6L ‘sBulploH Sad
XINO NALST1 / eude9 "x3 0086-898 ASUSLUES O71
eBpry ae ‘JOUpaD jeydeg eSpry ajquey) (212) “a Sed = zzgeeLo+ BuLeaH = SZOL LSE ‘sBuiploH Sad
AINO
N&LSI / ged “1X8 LE8Z-06€ UoS|UE} O71
‘AUB paysauayy] aMgeq (ZLz) ‘qiojdel seseetor Buueey = 9Z9L- LG ‘sBUIPIOH Sad
XINO NaLStTI
/ UOUA [LUA] BOUeUYy T8@ GOL9-SS8 oT
fo yuleg ‘LOUPAD YOUA [|LUa|A) ESLSUy JO YUE (979) UBUE} UBIO] sograLoL Sues} = §ZSbb-6L ‘sSuiploy] Sad
BATT Weg "XS OOOS-OLS OT1
PIEPUEIS Sql JOUpalD d71 sabuel, 2 Jeys}OD [eK (ZLZ) SUWWUD"N PIA Lerestol Guest] = SZSLL-GL ‘sBulpjoH Sad
XAINO NALST / SIURISUT "Xe E9G9-S0Z orl
UljAe] ‘ALE paysauaquy syyBisuy ULJASy (Ziz) - BISMeGIC. uoser  .eag/ 101 Buea}  gZ9L)-61 ‘sBulplOH Sad
AINO
NaALSIT / yoeessy "X28 OOPLELZ on
Gros ‘Ae Payses9}u] “OU| ‘yoleesey Bosy (9r9) Ajequesg 6998101 Buueay = 9Z9L 1-61 ‘sBulplOH Sad
A INO
N&LSIT/ Sd yu8a "K9 | /9L-268 om
PIEPUR}S DgD) “JOUPSO “OUy “BUNINSUOD 114 (paz) J8SUY HED PLeeeLoL SuuesH} = ZO b-6) ‘SSupIOH Sad
Buyuaseiday Swen WI auoydajeyL Guyweaddy al ddy Buypassolg # aSeg aweN esey = -# WA] # aBeg

 

AVG‘, GLOC PL AON 4Bpua/eD Pepualiy
WOOJNNOD

SSOIS) UIASY B1qGelOUNH

[_awvooor ] sous sepusyeo
[_stozmunr | :eyeq sepusjed

ginpeyos soueleeddy siuoydejea] pswyuog

QEMEIEG JO LISIG-UNOD Aoidnsyueg *S'N S99UaJ@JUOD NOD
 

 

S00ZIBQJUCDUNOD 19g “}Xe soAey puoLuABy

y 107 abe

Case 19-11626-KG Doc579 Filed 11/14/19 Page4of4

 

 

 

 

 

 

KINO
N&LLSM / Jewner jeeqg "1X98 QOEE-EPS om
ley ‘ANed pasaezu; [BWINoT yeas [eV (ze) yea, “y ASA seresLo1 BuyesH  9Z9L1-6L ‘SBUIPIOH Sad
XING NSLSI1/ OT] "3 008P-OPF Ssroqureyy OTT
‘sBuplon Sad ‘oiged ATI SWAY PUBL (ZLz) UOsAll'y sleasLoy BUSH 9ZOLL-GL ‘sBulploy Sad
AINO NALS
fSJapusy ueo7 Wwe
Buysixg j0 aoyuwes dtl ‘Ke Srle-nge O71
90H PY ‘Aled paysqusyu| [SUUTL B IYSIY SJOYSIN SLUOWY (zog) saddoL-NeBled zesagboL BuueoH = 9ZSLL-GL- ‘sBulploH Sad
XING
NSLS / O11 "00 8 ‘KS JO0E-919 uewssng oT]
uameg ‘Ae pasalayu] OTT OD B UaMOZ) {9r9) "SIBUOUIN goaseLoL BUESH = 9Z9LL-BL ‘sBurpieH Sad
AINO NSLS
{Old 4ueg Plepue}S "1X9 OO08-OLE on
Oso ‘Ave pasaequy dT7 saSuew 9 JE4S}0H [aA (Z12) SIGMeIS SUD paeerLor Sunes — SZSLl-6h sSupioy Sad

 

 
